DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Alan Cheslock on 1/25/2022.
The application has been amended as follows: 
Claim 1 has been amended as follows:
--A handheld vacuum cleaner comprising:
a housing defining a top, a bottom, a motor chamber, a dirty air inlet at a front of the housing, a handle positioned at a rear of the housing, a clean air outlet, and an air flow path from the dirty air inlet to the clean air outlet;
a motor disposed in the motor chamber, the motor defining a motor axis;
a filter access door removably coupled to the housing, the filter access door and the housing defining a filter chamber;
a filter disposed in the filter chamber, the filter including a central filter air path in fluid communication with the motor chamber, the filter further includes a filter media that surrounds the central filter air path and the filter media surrounds a filter axis that extends centrally through the central filter air path; and
a dirt cup movably coupled to the housing, the dirt cup defining a dirt cup axis extending from a front of the dirt cup to a rear of the dirt cup, 
wherein the motor axis, the filter axis, and the dirt cup axis extend parallel to each other, and 
wherein the filter access door is located below the filter axis such that when the filter access door is removed, the filter is removable in a downward direction from the filter chamber.--

Allowable Subject Matter

Claims 1-21 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: regarding claims 1-21, the closest art of record, Rowntree (CN-101897558-A), does not teach, suggest, or make obvious in combination with the additional elements of each claim the following features:
The filter access door being removably coupled to the housing as well as the orientation of the motor, filter, and dirt cup in relation to each other as defined by their axes as recited in claim 1.
The filter access door being removably coupled to the housing as well as the battery covering part of the filter access door when mounted in the battery mount as recited in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723